Citation Nr: 1419934	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for carpal tunnel syndrome.

4.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	David A. Colecchia, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to April 1992.  He also had subsequent service in the Army Reserves and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran and a witness testified before the undersigned Veterans Law Judge at the RO in August 2012.  A transcript of the hearing has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for carpal tunnel syndrome and sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's left ear hearing loss had its onset during service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, left ear hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of the Veteran's claims of entitlement to service connection, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran asserts that he has left ear hearing loss and tinnitus that are related to his period of active service, during which he was required to qualify on various firearms as a military policeman.  He has testified that he experienced diminished hearing acuity and tinnitus during service.  Notably, audiometric testing at enlistment in January 1989 revealed auditory thresholds at 3000 and 4000 Hertz to be 25 decibels.  There is no separation examination report in the record.  The current private audiometric testing conducted in August 2012 indicates auditory thresholds at 3000 Hertz to be 35 decibels and at 4000 Hertz to be 75 decibels; thus, the Veteran's left ear hearing loss may be considered a disability for VA disability purposes.  

Service records reflect that during his period of active service, the Veteran was a military policeman.  The DD Form 214 indicates that he received expert marksmanship badges for grenade, rifle, and two types of pistols.  

Having carefully reviewed the record, the Board finds that service connection for left ear hearing loss disability and tinnitus is warranted.  In that regard, the Board accepts that the Veteran was exposed to noise and suffered acoustic trauma during active service.  Both his competent statements and the objective record support this finding.  Moreover, a competent medical provider has provided an opinion in support of this Veteran's claim has stated that left ear hearing loss and tinnitus are as likely as not due to exposure to military weapons.  In reaching her conclusions, she reviewed the Veteran's history, and conducted an appropriate examination.  In light of evidence indicating acoustic trauma in service and the favorable medical opinion, the Board concludes that service connection is in order for the Veteran's left ear hearing loss disability and tinnitus.


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



REMAND

Carpal Tunnel Syndrome

The Veteran asserts that he has carpal tunnel syndrome that is secondary to his activities as a military policeman during service.  He has submitted the October 2012 opinion of a private provider that indicates a diagnosis of carpal tunnel syndrome.  The provider concluded that the disability was aggravated by the Veteran's continued use of his hands throughout his service, engaging in security operations of wrist lock, arm bar, handcuffing, firing and cleaning of weapons, and manipulation of small parts.  

The Board notes that during the Veteran's period of active service from April 1989 to April 1992, he served as a military policeman.  At his hearing in August 2012, he stated that during his time in the Army Reserves from 1993 to 1996, he served in that same capacity.  He further testified that he enlisted in the Army National Guard in 2001, in the specialty of armorer, and that he was in charge of weapons, to include servicing and cleaning them.  He stated that his symptoms had begun four or five years previously, placing onset several years following service as a military policeman.

The private physician who provided his opinion in October 2012 did not account for the Veteran's military occupational specialties during his Reserve and National Guard service, and did not discuss the fact that onset of symptoms was several years following the Veteran's service as a military policeman.  As such, the Board concludes that an examination that includes a review of the complete record is warranted in order to decide this claim.  

Sarcoidosis

The Veteran seeks service connection for sarcoidosis.  He asserts that it is related to periods of active duty for training (ACDUTRA) in 2003 and 2004.  He also asserts it could be due to inhaling tear gas in service.

To establish status as a "Veteran" based upon a period of active duty for ACDUTRA, a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  See 38 C.F.R. § 3.1(a), (d) (2013); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2) (West 2002); (24); 38 C.F.R. § 3.6(a) (2012).

As an initial matter, the Board observes that the Veteran's periods of ACDUTRA and inactive duty training (INACDUTRA) are not entirely clear.  While the Veteran has submitted some paperwork indicating that he was called for training, the periods of such training have not been certified by the service departments.  Because the Veteran has essentially argued that his sarcoidosis symptoms began during a period of training with the National Guard, the Board concludes that his periods of ACDUTRA and INACDUTRA must be established.

Private records indicate that sarcoidosis was diagnosed in June 2004.  At that time, the Veteran endorsed a history of chest pain for the previous several years.  The provider noted that chest pain of the nature reported by the Veteran was occasionally a presenting symptom of sarcoidosis and did respond to nonsteroidal agents.  In light of the Veteran's competent statements of history in pursuit of treatment and the possibility that he was on ACDUTRA prior to his diagnosis, the Board concludes that an examination is warranted to determine whether sarcoidosis is related to any such period of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate source verification of any periods of ACDUTRA and INACDUTRA (by month, day and year), which may include the National Guard Bureau and the Defense Finance and Accounting Service (DFAS).  The Veteran served with the Army Reserve from 1992 to 1997 and with the National Guard from November 2001 to November 2006.

The details of attempts to obtain all pertinent records and information must be delineated in writing in the file. 

If after continued efforts to obtain the Federal records in accordance the above, the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Determine all periods of Army Reserves and National Guard ACDUTRA and INACDUTRA and document such in the claims file.

3.  Schedule a VA examination to determine the nature and etiology of the Veteran's carpal tunnel syndrome.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

The examiner should be advised of the Veteran's periods of active service, ACDUTRA, and INACDUTRA.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that carpal tunnel was incurred during the Veteran's active service or documented ACDUTRA periods or whether it is related to an injury during a documented period of INACDUTRA.  The Veteran states that he did a lot of wrist locks in service using handcuffs, participated in self-defense training where his hands were bent in abnormal positions, maintained weapons, participated in weapons training and that he did basic pushups all the time.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  Schedule a VA examination to determine the nature and etiology of the Veteran's sarcoidosis.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

The examiner should be advised of the Veteran's periods of ACDUTRA and INACDUTRA.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that sarcoidosis was incurred during the Veteran's documented active duty or ACDUTRA periods, or that it was incurred as a result of an injury during a period of INACDUTRA.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

5.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


